United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1781
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

  Pedro Zambrano, also known as Peter Rivera, also known as JR Acevedo, also
  known as Manuel Acevedo, also known as Jorge Meraz, also known as Rafael
    Ramirez, also known as John Crish, also known as Jose Perez, Jose Zavala

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                             Submitted: April 14, 2020
                              Filed: August 20, 2020
                                  ____________

Before SMITH, Chief Judge, BENTON and KOBES, Circuit Judges.
                              ____________

SMITH, Chief Judge.

       In July 2018, a grand jury indicted Pedro Zambrano for conspiracy to distribute
more than 500 grams of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(viii), and 846. Zambrano pleaded guilty and was sentenced to 240 months’
imprisonment. On appeal, he argues that the district court1 procedurally erred in
calculating his sentence and also challenges his sentence as substantively
unreasonable. We affirm.

                                     I. Background
       We recite several undisputed facts from the final presentence investigation
report (PSR). In April 2017, federal investigators intercepted two phone calls between
Zambrano and coconspirator Victor Sanchez-Hernandez (“Sanchez”). The calls
occurred after Zambrano returned to Springdale, Arkansas, from Ohio. The
investigators also observed Zambrano’s vehicle parked at Sanchez’s residence.
Sanchez, a methamphetamine distributor, returned to Northwest Arkansas in early
2017 after having fled to Mexico in 2014 and resumed selling methamphetamine.

      On June 13, 2017, Zambrano and Sanchez discussed selling Percocet—a
prescription drug—during intercepted phone calls. They negotiated the terms, and
Zambrano assumed responsibility for selling it. Thereafter, Zambrano provided false
information to T-Mobile in order to obtain a new telephone number approximately
every 30 to 45 days between July and November 2017.

       On July 14, 2017, Zambrano informed coconspirator Eduwijes
Cervantes-Mendoza (“Cervantes”) that “a potential supplier of an unspecified
narcotic, likely methamphetamine, . . . could bring the product from Ohio.” Second
Rev. Final PSR at 8, ¶ 28, United States v. Zambrano, No. 5:18-cr-50038-TLB-1
(W.D. Ark. Apr. 3, 2019), ECF No. 309. The pair engaged in the following
intercepted phone conversation:

      Zambrano: He’ll be back from Ohio Thursday or Friday for sure.
      Cervantes: Secure the deal then.

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                         -2-
      Zambrano: The lower the number, the more we can get.
      Cervantes: Yes, but we can’t go too low. How much?
      Zambrano: He said 550.
      Cervantes: Lower it more.
Id. (bold omitted). Investigators noted that “$550 is consistent with the wholesale
price for an ounce of methamphetamine.” Id. at ¶ 29.

      On July 17, 2017,2 Zambrano and Cervantes talked again by phone.
Investigators concluded that a supplier Cervantes had spoken with agreed to sell
methamphetamine to the two for a low price if they agreed to pay for it upon receipt.

       On July 19, 2017, during another call, Zambrano told Cervantes that he wanted
to use Cervantes’s residence “to wrap the sexy girls up”—believed to be
marijuana—for transporting to an unidentified man in the Memphis, Tennessee area.
Id. at 9, ¶ 34 (internal quotation omitted). The following day, Zambrano asked if
Cervantes “was ‘all set.’ . . . Cervantes affirmed.” Id. at ¶ 35. Investigators then
observed the two departing from a gas station in Springdale, following each other,
and heading southbound on Interstate 49 toward Memphis. About five hours later,
Zambrano and the unidentified man agreed to meet at a certain location near
Memphis. Based on additional calls, investigators believed that Zambrano had sold
15 pounds of marijuana to the unidentified man at a rate of $625 for each pound. A
week later, Zambrano and Cervantes conversed about buying more drugs from their
suppliers.

      On August 9, 2017, investigators heard Zambrano request “1 or 2 chickens”
from Sanchez during an earlier intercepted call and, later that day, heard Zambrano
say that he was waiting outside of Sanchez’s residence. Id. at 10, ¶ 38 (internal

      2
       On this date, investigators believed that Cervantes also provided Zambrano
with “two girls”—a code term for a certain quantity of marijuana. Id. ¶¶ 30–31.

                                         -3-
quotation omitted). Investigators interpreted “1 or 2 chickens” as coded language for
a certain quantity of methamphetamine. Id. (internal quotation omitted).

       Afterward, investigators tracked Zambrano’s whereabouts following a short
text exchange between him and coconspirator Michael Shannon Howard (“Howard”).
Investigators believed that Zambrano had met with Howard to deliver the
methamphetamine that Zambrano had obtained from Sanchez. They watched
Zambrano exit the passenger side of Howard’s car. An intercepted phone call on
August 14 confirmed that Howard had purchased two ounces of methamphetamine,
owed Zambrano $2,000 for the purchase, and wanted to buy an additional ounce. On
that call, Zambrano and Howard also discussed purchasing cocaine.


       On August 11, 2017, Zambrano stated that he had “picked up the girls” during
a phone call with Cervantes. Id. at ¶ 42 (internal quotation omitted). Zambrano and
Howard then met at Cervantes’s residence. Investigators observed Howard carry a
large box into the apartment and assumed, based on Zambrano’s latest phone call
with the unidentified man in the Memphis area, that the three had planned to prepare
more marijuana for transport.

      On August 16, 2017, investigators intercepted another phone conversation
between Zambrano and Cervantes. They discussed buying more methamphetamine
from Sanchez to sell because Zambrano could not obtain any in Arizona.

       The next day, Howard texted a request to buy methamphetamine from
Zambrano, who confirmed that he was trying to obtain more for sale. “GPS location
data from Zambrano’s cellular phone indicated Zambrano traveled to Kings River
Country Store on August 17, 2017. [Howard] confirmed he met Zambrano at Kings
River Country Store to obtain methamphetamine.” Id. at 11, ¶ 46.




                                         -4-
       Also, on August 17, Zambrano and coconspirator Gregory “Smokey” Miranda
(“Miranda”) conversed by text message about two separate marijuana transactions.
Zambrano stated that his uncle would make a delivery to Miranda and demanded
$360. Investigators identified Cervantes as Zambrano’s uncle. This was confirmed
when, later that day, Miranda texted an address to Cervantes—which appeared to be
the location for Cervantes to deliver the drug. Zambrano also instructed Cervantes to
deliver marijuana to and collect money from Miranda.

      The following day, Zambrano called and ordered Cervantes to see Sanchez.
Investigators observed Cervantes travel to and enter Sanchez’s residence. They
believed that Cervantes had procured methamphetamine from Sanchez for resale to
Howard. Subsequently, Cervantes notified Zambrano that he had purchased “a 28”
“for 650.” Id. at 12, ¶ 54. Investigators knew that “a 28” referenced “an ounce of
methamphetamine,” which is typically purchased for $650. Id. at ¶ 55 (internal
quotation omitted).

      On August 21, 2017, while conversing by phone, Zambrano directed Cervantes
to meet with and get money from Howard for the methamphetamine. Cervantes
eventually met Howard at the Kings River Country Store. Investigators observed
Howard get into Cervantes’s vehicle with him remaining there for no more than a
minute. Howard texted Zambrano afterward, indicating that Cervantes had left.

      In late August and September 2017, Zambrano, coconspirator Alexis
Rios-Tamayo (“Rios”), and a person referred to as “Chabeton”—located in
Mexico—arranged for Zambrano to pick up a large quantity of methamphetamine in
San Jose, California. The series of communications revealed that Zambrano had
planned to drive to California and use his car to store the methamphetamine. Because
he expected to obtain a large quantity of methamphetamine, Zambrano hired a
trucking company in Fresno, California, to ship his car back to Northwest Arkansas



                                         -5-
on September 8. He intended to resell the methamphetamine in the Northwest
Arkansas area. The trucking company was unaware of Zambrano’s plan.

       On September 5, investigators tracked Zambrano as he traveled west through
Oklahoma. Two days later, he arrived in California. While traveling to California,
Zambrano and Cervantes talked by phone. Cervantes asked about the “eggs”—later
confirmed to be methamphetamine—and Zambrano asked Cervantes to collect money
from Zambrano’s customers in Northwest Arkansas who had received the
methamphetamine. Id. at 14, ¶ 65 (internal quotation omitted). Also, by phone,
Zambrano confirmed that he could provide Sanchez with a “22-year-old girl” once
he returned to Arkansas. Id. at ¶ 66 (internal quotation omitted). Investigators later
discovered that Sanchez’s reference to a “22-year-old girl” was coded language for
“a kilogram, or 2.2 pounds, of methamphetamine.” Id. (internal quotation omitted).

      Rios and Sarahi Flores-Quintero (“Flores”)—Zambrano’s girlfriend and
coconspirator—accompanied Zambrano to California. Zambrano suspected that they
were being followed by law enforcement on September 7. In a conversation with the
unidentified man in the Memphis area, the man texted, “Was it a cop?” Id. at 15, ¶ 67.
Zambrano responded that “two white guys” in “[a] black explor[er]” were behind
them. Id. The man then asked, “Did you lose them?” And Zambrano answered,
“Yeaa.” Id.

      Out of fear, Zambrano and his companions abandoned his vehicle and left it in
a parking lot in Fresno. A canine unit conducted a sniff test of Zambrano’s vehicle,
and a drug-sniffing dog alerted law enforcement to the presence of narcotics. Based
on this, law enforcement obtained a search warrant for Zambrano’s vehicle. The
warrant-authorized search uncovered approximately nine pounds of a controlled
substance—later confirmed to be “3,885 grams of a mixture of methamphetamine
with 98% purity level or 3,807 grams of actual methamphetamine.” Id. at ¶ 70.



                                         -6-
       After Zambrano’s California trip, investigators intercepted more phone calls
and text messages between Zambrano and others that occurred during October and
November 2017. The communications discussed past debts owed to Zambrano and
prices for other potential transactions.

      Investigators eventually obtained a federal arrest warrant for Zambrano.
Zambrano and Flores moved to Phoenix, Arizona, in late fall 2017 or early spring
2018. There, on April 25, 2018, investigators arrested Zambrano during a traffic stop.
Following his indictment, he pleaded guilty to conspiracy to distribute more than 500
grams of methamphetamine.

       Based on Zambrano’s responsibility for 3.8 kilograms of actual
methamphetamine, the PSR calculated his base offense level as 36 pursuant to
U.S.S.G. § 2D1.1(c)(2). The PSR also recommended three upward adjustments, and
Zambrano objected to all three. The district court adopted and applied two of them:
(1) a four-level enhancement for his role as an organizer or leader of five or more
participants in accordance with U.S.S.G. § 3B1.1(a); and (2) a two-level enhancement
for an attempt to obstruct justice in accordance with U.S.S.G. § 3C1.1. The court also
granted Zambrano a two-level decrease for acceptance of responsibility.

       In applying the role and obstruction-of-justice enhancements, the district court
credited the uncontested factual allegations in the plea agreement and PSR. It found
that Zambrano had supervised at least one other participant—specifically,
Cervantes—and assumed a leadership role during the conspiracy involving at least
five participants. Next, the court found that Zambrano attempted to obstruct justice
by submitting an affidavit to the court containing the false statement that Flores, his
girlfriend and coconspirator, was unaware of his drug-related activity and that she
was innocent. Although his affidavit failed to prevent Flores’s prosecution, the court
emphasized that Zambrano intentionally submitted a false affidavit under oath.



                                         -7-
        The district court noted that, under normal circumstances, it would be
inconsistent to decrease a defendant’s total offense level for acceptance of
responsibility when an attempt to obstruct justice is involved. The court, however,
still gave Zambrano the benefit of a two-level offense reduction.

      After applying the enhancements and downward adjustment, the district court
calculated Zambrano’s total offense level as 40. And based on a criminal history
category I, the court determined his advisory Guidelines range to be 292 to 365
months’ imprisonment. Zambrano requested a below-Guidelines sentence of 180
months’ imprisonment.

       The district court further discussed the sentencing factors found in 18 U.S.C.
§ 3553(a) and the specific circumstances of Zambrano’s case. The court found the
quantity of methamphetamine involved, the presence of other drugs, the
sophistication and scope of the drug operation, and Zambrano’s beating of another
inmate while awaiting sentencing to be aggravating circumstances favoring a higher
sentence. As mitigating factors, the court discussed the absence of firearms;
Zambrano’s relatively young age; and his lack of criminal history, formal education,
and paternal guidance. The court then compared Zambrano’s and his coconspirators’
cases. Ultimately, it applied a downward variance and sentenced Zambrano to 240
months’ imprisonment, a below-Guidelines sentence.

                                    II. Discussion
                                A. Procedural Error
       Zambrano contends that the district court erred in adding a four-level role
enhancement and a two-level obstruction enhancement to his base offense level of 36.
He alleges that these errors caused the court to miscalculate his advisory Guidelines
range. Without the enhancements, he believes that the court would have calculated
a total offense level of 33. This total offense level incorporates the two-level
downward adjustment for acceptance of responsibility, and Zambrano also assumes

                                         -8-
that the government would have moved to reduce his total offense level by one
additional level. According to Zambrano, his sentencing range should have been 135
to 168 months’ imprisonment.

      When reviewing a sentence, we first consider whether a district court has
procedurally erred. United States v. Morales, 813 F.3d 1058, 1069 (8th Cir. 2016).
We review a district court’s factual findings for clear error and its legal conclusions
regarding the Guidelines de novo. See United States v. Guzman, 926 F.3d 991, 1000
(8th Cir. 2019) (role enhancement); United States v. Sandoval-Sianuqui, 632 F.3d
438, 442 (8th Cir. 2011) (obstruction-of-justice enhancement).

       To obtain a sentencing enhancement, the government must prove by a
preponderance of the evidence that the increased sentence is warranted. See United
States v. Vasquez-Rubio, 296 F.3d 726, 729 (8th Cir. 2002) (role enhancement);
United States v. Walker, 688 F.3d 416, 425 (8th Cir. 2012) (obstruction-of-justice
enhancement). “In determining whether the [g]overnment has met its burden, the
district court may accept any undisputed portion of the PSR as a finding of fact.
Unless a defendant objects to a specific factual allegation contained in the PSR, the
court may accept that fact as true for sentencing purposes.” United States v. Fennell,
780 F. App’x 378, 379 (8th Cir. 2019) (per curiam) (quoting United States v.
Razo-Guerra, 534 F.3d 970, 975 (8th Cir. 2008)).

                                1. Role Enhancement
       First, Zambrano contends that his phone conversation with Cervantes supports
his view that he held an inferior rank within the drug conspiracy. See PSR at 8, ¶ 28.
In paragraph 28 of the PSR, he points out that Cervantes had instructed him to request
a lower price during a drug transaction. Receiving this direction from Cervantes, he
argues, demonstrates that he followed commands from others.




                                         -9-
       Zambrano also claims, “At the sentencing, [he] presented evidence through
counsel regarding a phone conversation that is referenced in the PSR. Said
conversation is an example of activity that is against the notion that [he] had a
leadership role in this enterprise.” Appellant’s Br. at 12 (citation omitted). That
specific conversation is discussed in paragraph 67 of the PSR. In text messages sent
to the unidentified man in the Memphis area, Zambrano expressed that law
enforcement was following his vehicle in California. Before abandoning his vehicle
and the 3.8 kilograms of methamphetamine inside, he asserts that he had to call and
ask someone about how to handle the matter. This act, he contends, is inconsistent
with a leadership role.

       The government argues that “[s]everal facts in the PSR support the district
court’s finding that Zambrano directed others during the conspiracy.” Appellee’s Br.
at 16. It further claims that Zambrano’s “authority to set prices for the controlled
substances” also establishes his leadership role. Id.

       In applying U.S.S.G. § 3B1.1(a), a district court increases a defendant’s offense
level by four if that “defendant was an organizer or leader of a criminal activity that
involved five or more participants or was otherwise extensive.” “[T]he defendant
must have been the organizer [or] leader . . . of one or more other participants.”
U.S.S.G. § 3B1.1 cmt. n.2.

       A district court should consider various factors when deciding if a role
enhancement is applicable. These factors include: “the exercise of decision making
authority, the nature of participation in the commission of the offense, . . . the degree
of participation in planning or organizing the offense, the nature and scope of the
illegal activity, and the degree of control and authority exercised over others.” United
States v. Garcia, 512 F.3d 1004, 1005 (8th Cir. 2008) (quoting U.S.S.G. § 3B1.1 cmt.
n.4).



                                          -10-
       Zambrano does not contest whether five or more participants were involved in
the drug conspiracy; he only disputes whether his conduct exemplified leadership
status. See U.S.S.G. § 3B1.1 cmt. n.2. Zambrano’s argument lacks merit.

       The district court looked at the offense conduct as a whole. The court found
that Zambrano and Cervantes had formed an effective partnership and mutually
benefitted from their drug trafficking in Northwest Arkansas. It, however, highlighted
the undisputed facts in the PSR that showed Zambrano had exercised control over or
directed Cervantes during various drug transactions. The court first stated, “There are
many . . . unobjected-to, factual instances where Mr. Cervantes is acting at Mr.
Zambrano’s direction.” Sent’g Tr. at 31, United States v. Zambrano,
No. 5:18-cr-50038-TLB-1 (W.D. Ark. May 6, 2019), ECF No. 326.


             [Cervantes] ma[de] deliveries to Mr. Howard, referred to as
      “Michael” in the presentence report. They use[d] [Cervantes’s]
      apartment as a place to package marijuana [for transport to the
      unidentified man in the Memphis area]. [Cervantes was] used as a
      go-between with Victor Sanchez-Hernandez. Just, there’s just many
      other instances and references in the presentence report to the point that
      the Court distinctly draws the conclusion that Paragraph 28 is an outlier.
Id. at 32. Additionally, the PSR states that Cervantes collected money on Zambrano’s
behalf. Using the plea agreement and PSR, the district court concluded that Zambrano
demonstrated a sufficient “degree of control and authority exercised over” Cervantes
and a sufficient “degree of participation in planning” and furthering the conspiracy
to justify a role enhancement. See United States v. Lopez, 497 F. App’x 687, 691 (8th
Cir. 2013) (per curiam) (internal quotations omitted).

     Zambrano bought drugs for the conspiracy, including the 3.8 kilograms of
methamphetamine obtained in California; negotiated and set prices for the drugs; and


                                         -11-
engaged in an extensive drug network that spanned Arkansas, Arizona, California,
Ohio, Tennessee, and Mexico. These acts reflect significant authority and high-level
participation in an expansive drug operation.

      The district court further highlighted:

              With regard to [Zambrano’s argument] about Mr. Zambrano
      making a phone call after he abandoned 3.8 kilograms of
      methamphetamine, the street value of which was probably six figures,
      the Court would expect Mr. Zambrano to be making some phone calls.
      And we don’t have a lot of information about who it was, but to suggest
      that there’s anything unusual about Mr. Zambrano needing to make
      some phone calls to account for having abandoned and not having paid
      for, at least not at the time, this 3.8 grams—kilograms that were seized
      doesn’t seem to be anything unusual about that.

Sent’g Tr. at 32. We conclude that the district court did not err in applying the
four-level role enhancement under U.S.S.G. § 3B1.1(a).

                      2. Obstruction-of-Justice Enhancement
      Second, Zambrano argues that the simple act of writing a letter to the district
court asserting Flores’s innocence does not constitute “obstruction of justice” as
defined in 18 U.S.C. § 1503.3 The government responds that Zambrano’s affidavit

      3
          18 U.S.C. § 1503(a) provides:

      Whoever corruptly, or by threats or force, or by any threatening letter or
      communication, endeavors to influence, intimidate, or impede any grand
      or petit juror, or officer in or of any court of the United States, or officer
      who may be serving at any examination or other proceeding before any
      United States magistrate judge or other committing magistrate, in the
      discharge of his duty, or injures any such grand or petit juror in his
      person or property on account of any verdict or indictment assented to
                                          -12-
obstructed Flores’s prosecution because it was dated a month before Flores’s plea
hearing, delivered to her counsel before entry of her guilty plea, and contained a false
statement that she was innocent.

      U.S.S.G. § 3C1.1 provides:

      If (1) the defendant willfully obstructed or impeded, or attempted to
      obstruct or impede, the administration of justice with respect to the
      investigation, prosecution, or sentencing of the instant offense of
      conviction, and (2) the obstructive conduct related to (A) the
      defendant’s offense of conviction and any relevant conduct; or (B) a
      closely related offense, increase the offense level by 2 levels.

“We give great deference to a district court’s decision to impose an obstruction of
justice enhancement, reversing only when the district court’s findings are
insufficient.” Walker, 688 F.3d at 425 (internal quotation omitted).

       In United States v. Scott, we upheld the imposition of the obstruction
enhancement where the defendant was shown to have intimidated a codefendant into
signing a false affidavit used to challenge the search warrant obtained and executed
on the defendant’s home. 448 F.3d 1040, 1042–45 (8th Cir. 2006). And here, we find
no error in the district court’s finding that Zambrano displayed obstructive conduct
warranting the enhancement.


      by him, or on account of his being or having been such juror, or injures
      any such officer, magistrate judge, or other committing magistrate in his
      person or property on account of the performance of his official duties,
      or corruptly or by threats or force, or by any threatening letter or
      communication, influences, obstructs, or impedes, or endeavors to
      influence, obstruct, or impede, the due administration of justice, shall be
      punished as provided in subsection (b).


                                         -13-
       The district court stated, “In some respects, [Zambrano’s] affidavit can be
viewed as Mr. Zambrano having a lot of pain in his heart for having placed his
girlfriend in a situation where she’s being prosecuted and she’s looking at jail time.”
Sent’g Tr. at 22. But the court emphasized that Zambrano submitted a false sworn
statement. “[T]he [c]ourt believe[d] that it was submitted to influence and impede
[Flores’s] prosecution.” Id. at 23.

      The district court also found a conflict between Zambrano’s affidavit and his
Mirandized statement given after his arrest. Zambrano’s affidavit stated that Flores
did not know anything about his drug-related activities; whereas, his Mirandized
statement explained that Flores knew they were traveling to California to purchase
marijuana—not that she did not know anything. The court reasonably considered
Zambrano’s Mirandized statement and Flores’s eventual guilty plea as evidence of
Zambrano’s attempt to deceive the court. The court also considered the timing of
Zambrano’s affidavit; he submitted the affidavit prior to Flores’s guilty plea.
Consistent with U.S.S.G. § 3C1.1 cmt. n.4(C), (F),4 the court applied the enhancement
and properly concluded that Zambrano’s affidavit was an attempt to impede Flores’s
prosecution.

                         B. Substantive Unreasonableness
      Zambrano asserts that his “age, family history, lack of a criminal history, and
lack of education” justify a greater downward variance. Appellant’s Br. at 15. This


      4
         Examples of obstructive conduct include “producing or attempting to produce
a false . . . document or record during an official investigation or judicial proceeding,”
U.S.S.G. § 3C1.1 cmt. n.4(C), and “providing materially false information to a judge
or magistrate judge.” Id. § 3C1.1 cmt. n.4(F). Here, the district court emphasized that
application of § 3C1.1 encompassed the specific act of this case, which involved an
attempt to obstruct justice. Accordingly, the court chose not to apply a
§ 2D1.1(b)(16)(D) enhancement as recommended by the PSR.

                                          -14-
argument suggests that the district court did not properly weigh these factors in its
§ 3553(a) balancing analysis. The government argues that the court considered
Zambrano’s mitigating circumstances but placed greater weight on the aggravating
factors.

       “[A]bsent significant procedural error, we review [a] sentence for substantive
reasonableness” under an abuse-of-discretion standard. United States v. Frausto, 636
F.3d 992, 995 (8th Cir. 2011) (internal quotation omitted). “A district court abuses its
discretion when it fails to consider a relevant factor, gives significant weight to an
irrelevant or improper factor, or considers only appropriate factors but . . . commits a
clear error of judgment . . . .” Id. at 996–97 (internal quotation omitted). “A district
court has substantial discretion in determining how to weigh the § 3553(a) factors.”
United States v. Morais, 670 F.3d 889, 893 (8th Cir. 2012). Significantly, “it is nearly
inconceivable that a sentence is so high as to be substantively unreasonable and
constitute an abuse of discretion when the district court imposed a below-Guidelines
sentence.” United States v. Bevins, 848 F.3d 835, 841 (8th Cir. 2017) (internal
quotation omitted).

       We are not persuaded by Zambrano’s argument. The district court identified the
following aggravating factors: the various drugs and amounts involved in the
conspiracy; the geographical scope, sophistication, and length of the operation; and
Zambrano’s jail misconduct while awaiting sentencing. See Sent’g Tr. at 60–63.
Zambrano also laughed about an overdose and death that occurred during the
conspiracy. See PSR at 13, ¶ 60a, b. These factors relate to the nature and specifics of
the offense, and the court also expressed concern for Zambrano’s respect for the law.

     As mitigating, the district court discussed Zambrano’s young age, absent father,
minimal education, and lack of criminal history. See Sent’g Tr. at 63–66. The court
emphasized Zambrano’s first-time offender status and even considered how his


                                         -15-
experimental drug use could have influenced his poor choices. Based on these factors
and the sentences imposed on Zambrano’s coconspirators, the court varied downward
52 months. It was not required to do more. This is not “the unusual case” where we
will reverse Zambrano’s “sentence . . . as substantively unreasonable.” United States
v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc) (internal quotation omitted).

                                  III. Conclusion
      Therefore, we affirm the district court’s judgment.
                      ______________________________




                                        -16-